            Case 3:18-cv-00028-WGC Document 179 Filed 08/16/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                            Case No.: 3:18-cv-00028-WGC
   DANIEL HARRINGTON,
 4 PAMELLA HARRINGTON,                                                     Order
   and NIGHTWATCH MARINE, LLC,
 5                                                                    Re: ECF No. 177
         Plaintiff
 6
   v.
 7
   DAVID TACKETT,
 8
         Defendant
 9

10         The court found Tackett to be in civil contempt of the court’s orders to return the

11 approximately 130,000 pounds of turquoise ore to Plaintiffs, and gave Tackett until noon on

12 August 11, 2021, to file a notice advising the court and Plaintiffs of the location of the 130,000

13 pounds of turquoise ore sold to him by the Plaintiffs. If he did not do so, the court said it would

14 issue a warrant for his arrest and have him incarcerated until he complies with the court’s orders

15 to purge his contempt. (ECF No. 175.) Tackett sought and was granted an extension until noon

16 on August 16, 2021, to file his notice. (ECF Nos. 176, 177.) Tackett filed his notice on

17 August 16, 2021. (ECF No. 178.)

18         Tackett maintains that all the turquoise he received from the Plaintiffs is located in the

19 fenced yard portion of the property at 2711 E. Lakin Drive in Flagstaff, Arizona, and that the 34

20 totes, one bag, and 4 small buckets of material encompass the entire amount of material that

21 came from Plaintiffs’ property.

22         The court will give Plaintiffs a chance to respond to Tackett’s latest filing and then will

23 hold a hearing, at which point the issue of possible incarceration will be addressed. Plaintiffs
            Case 3:18-cv-00028-WGC Document 179 Filed 08/16/21 Page 2 of 2




 1 may also consider and advise the court in their response whether they would like to seek relief

 2 under Federal Rule of Civil Procedure 60(b) to seek a monetary judgment instead of rescission.

 3                                           CONCLUSION

 4         Plaintiffs have until August 30, 2021, to file a response to Tackett’s notice. The court

 5 will schedule a hearing on this issue for after briefing is completed.

 6         IT IS SO ORDERED.

 7         Dated: August 16, 2021.

 8                                                           _________________________________
                                                             William G. Cobb
 9                                                           United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
